 

--------------------------------------------------------------------------------

 
Exhibit 10.3
 
 


[On the letterhead of Deutsche Bank Luxembourg S.A.]
 
 
To: Genco Shipping & Trading Limited


Copy:
Genco Lorraine Limited
Genco Pyrenees Limited
Genco Loire Limited
Genco Bourgogne Limited
Genco Picardy Limited
Genco Aquitaine Limited
Genco Normandy Limited
Genco Auvergne Limited
Genco Provence Limited
Genco Ardennes Limited
Genco Brittany Limited
Genco Languedoc Limited
Genco Rhone Limited

 
December 2011
 
Dear Sirs
 
US$253,000,000 secured loan agreement dated 20 August 2010 (as amended by a side
letter dated 24 August 2010 the "Loan Agreement") made between (1) Genco
Shipping & Trading Limited as borrower, (2) the Lenders (as defined therein),
(3) Deutsche Bank AG Filiale Deutschlandgeschäft, BNP Paribas, Credit Agricole
Corporate and Investment Bank, DVB Bank SE and Skandinaviska Enskilda Banken AB
(publ) as mandated lead arrangers, (4) yourselves as agent for the Lenders, (5)
BNP Paribas, Credit Agricole Corporate and Investment Bank, Deutsche Bank AG,
DVB Bank SE and Skandinaviska Enskilda Banken AB (publ) as swap providers (the
"Swap Providers") and (vi) Deutsche Bank AG Filiale Deutschlandgeschäft as
security agent for the Lenders and the Swap Providers and as bookrunner.
 
 
All terms and expressions used in this letter shall have the same meaning given
to them in the Loan Agreement.
 
This letter is designated as a Finance Document.
 
We refer to the Loan Agreement and to:
 
 
(i)
your letter to us dated 15 November 2011 requesting us a temporary waiver (the
"Waiver") of the Consolidated Interest Coverage Ratio in clause 12.2.2
(Consolidated Interest Coverage Ratio) of the Loan Agreement and the Leverage
Ratio in clause 12.2.3 (Maximum Leverage Ratio) of the Loan Agreement during the
six (6) fiscal quarters starting with the fourth quarter of 2011 (as of 1
October 2011) through and including the first quarter of 2013 (ending on 31
March 2013) (the "Waiver Period") subject to certain conditions; and

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(ii)
our letter to you dated 30 November 2011 confirming that the Majority Lenders
have consented to the Waiver subject to some additional conditions.

 
We hereby agree to waive your compliance with the Consolidated Interest Coverage
Ratio in clause 12.2.2 (Consolidated Interest Coverage Ratio) of the Loan
Agreement and the Leverage Ratio in clause 12.2.3 (Maximum Leverage Ratio) of
the Loan Agreement during the Waiver Period, subject to the following
conditions:
 
(a)  
such waiver shall apply only in relation to the Waiver Period;

 
(b)  
on the day of this letter, you provide us with a copy (with an original to
follow) of a certificate from a duly authorised officer of each Security Party
confirming that none of the documents delivered to the Agent pursuant to Part I
of Schedule 2 (Conditions Precedent to a Drawdown Notice), sections 1 (Security
Parties), 2 (Security and related documents) (except 2(b) and 2(c)), as well as
(b) and (c) of section 3 (Other documents and evidence), and Part II of Schedule
2 (Conditions Precedent to the making of a Drawing) sections 1 (Security
Parties) and (a), (c) and (g) of section 2 (Security and related documents) of
the Loan Agreement have been amended or modified in any way since the date of
their delivery to the Agent, or copies, certified by a duly authorised officer
of the Security Party in question as true, complete, accurate and neither
amended nor revoked, of any which have been amended or modified;

 
(c)  
on the day of this letter, you provide us with a copy, certified by a director
or the secretary of each Security Party as true, complete and accurate and
neither amended nor revoked, of a resolution of the directors of that Security
Party (together, where appropriate, with signed waivers of notice of any
directors’ meetings) approving, and authorising or ratifying the execution of,
the duplicate of this letter and any document to be executed by that Security
Party pursuant to this letter;

 
(d)  
on the day of this letter, you provide us with a copy of a power of attorney
(with original to follow) of each Security Party under which the duplicate of
this letter and any documents required pursuant to this letter are to be
executed by that Security Party;

 
(e)  
within two (2) Business Days of the date of this letter, you prepay the Loan in
the aggregate amount of seven million Dollars ($7,000,000) (the "Prepayment"),
with such prepayment to be applied proportionally in prepayment of each Tranche
(and, within each Tranche, in inverse order of maturity), with the amount to be
applied being calculated as:

 
A x $7,000,000
 
B
 
where                A = the principal outstanding on the relevant Tranche on
the date of prepayment; and
 
B = the principal outstanding under the Loan on the date of prepayment;
 
(f)  
within two (2) Business Days of the date of this letter, you pay us (for the
account of the Lenders having consented to the Waiver in proportion to their
respective Commitments) a waiver fee of zero point twenty five per cent (0.25%)
on the outstanding amount of the Loan once the Prepayment has been made;

 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(g)  
within fourteen (14) Business Days of receipt of any invoice in respect of any
legal fees due from you in connection with this letter, evidence that such
invoice has been paid on full;

 
(h)  
during the Waiver Period, you will not authorize, declare or pay any Dividends
with respect to the Borrower, notwithstanding the provisions of clause 12.3.13
of the Loan Agreement;

 
(i)  
during the Waiver Period, you will not permit, as of the last day of any fiscal
quarter during such period, the aggregate amount of its interest-bearing
Consolidated Indebtedness to exceed sixty two point five per cent (62.5%) of the
aggregate amount of its interest-bearing Consolidated Indebtedness plus its
Consolidated Net Worth at such time (where "Consolidated Net Worth" means the
Net Worth of the Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP without any deduction for any minority interests
in Subsidiaries and "Net Worth" means, as to any Person, the sum of its capital
stock, capital in excess of par or stated value of shares of its capital stock,
retained earnings and any other account which, in accordance with GAAP,
constitutes stockholders’ equity, but excluding any treasury stock); and

 
(j)  
during the Waiver Period, you shall deliver to us a written notice of any
Additional Covenant included in an Additional Facility or an Amended Facility
within five (5) Business Days of the date it enters into such Additional
Facility or Amended Facility.  Such notice shall be signed by the your senior
financial officer and set forth in reasonable detail a description of the
Additional Covenant, including any defined terms used therein and related
explanatory calculations.  Except for any Additional Covenant that has been
expressly waived in writing by us or the Majority Lenders before the
commencement of the Waiver Period or is so waived in writing within fifteen (15)
days after we receive a notice of the Additional Covenant, such Additional
Covenant (i) shall be deemed automatically incorporated by reference into the
Loan Agreement, mutatis mutandis, as if set forth fully therein, effective as of
the date when such Additional Covenant shall have become effective under such
Additional Facility or Amended Facility and (ii) shall be effective only during
the Waiver Period, after which time such Additional Covenant shall no longer
have any force or effect.  During the Waiver Period, any Additional Covenant
incorporated into the Loan Agreement pursuant to this letter shall be deemed
automatically amended herein to reflect any subsequent amendments made to such
Additional Covenant under the applicable Additional Facility or Amended
Facility. Where:

 
"Additional Covenant" means a restrictive or financial covenant applicable to
the Borrower or any of its Subsidiaries, whether expressed as a covenant,
undertaking, restriction or other such provision which requires the maintenance
of any particular financial ratio or metric or which prohibits or limits actions
which the Borrower or any of its Subsidiaries could otherwise take (or permits
any such action only upon satisfaction of specified conditions), which
applicable covenant or restriction has no equivalent provision in the Loan
Agreement or would be more restrictive as to the Borrower or any of its
Subsidiaries than the corresponding provision set forth therein. Additional
Covenants shall not  be deemed to include any covenant (i) directly relating to
(x) lender commitment reductions or terminations or the amount or payment terms
of principal, interest or fees payable under an Additional Facility or an
Amended Facility or (y) additional collateral or other security granted to a
lender or creditor under an Additional Facility or an Amended Facility; or (ii)
that would require the Borrower or any Subsidiary to (x) provide additional
collateral or other security under this Agreement, any Security Document or any
other Finance Document, whether due to the Borrower’s failure to maintain a
specified financial ratio or metric or otherwise, or (y) maintain a particular
collateral maintenance ratio or substantially similar financial ratio or metric;
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
"Additional Facility" means a credit agreement, note purchase agreement,
indenture, promissory note, letter agreement or similar agreement for borrowed
money with other lenders or creditors of the Borrower (other than trade
creditors) entered into by the Borrower during the Waiver Period; provided,
however, that an Additional Facility shall not include an Amended Facility; and
 
"Amended Facility" means an amendment, modification, supplement or side letter
entered into by the Borrower during the Waiver Period to a credit agreement,
note purchase agreement, indenture, promissory note, letter agreement or similar
agreement for borrowed money, in each case, which is in existence on 21 December
2011, with other lenders or creditors of the Borrower (other than trade
creditors).
 
If any of the above conditions (a) to (h) is not complied with or the Waiver
Period has expired then the Waiver shall cease to apply with immediate effect.
Any breach of conditions (i) and (j) shall constitute an Event of Default. No
such Event of Default will occur if the failure to comply is capable of remedy
and is remedied within ten (10) Business Days of the Agent giving notice to the
Borrower or the Borrower becoming aware of the failure to comply.
 
For the avoidance of doubt, save as set out in this letter, all the Lenders'
rights powers and remedies under the Loan Agreement are reserved in full and
remain in full force and effect both during and after the Waiver Period.
 
This letter may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
letter.
 
This letter and any non-contractual obligations arising out of or in connection
with it shall be governed by and construed in accordance with English law.
 
Please confirm your agreement to the terms of this letter by signing and
returning a duplicate of this letter to us.
 
Yours faithfully,
 


 


/s/ M. Heinemann
M. Heinemann  
 
/s/ Ewerhardy
 Ewerhardy
 
For and on behalf of
Deutsche Bank Luxembourg S.A.
(as Agent acting on the instructions of the Majority Lenders)
 
 

 
4

--------------------------------------------------------------------------------

 

 
[On Duplicate]


Confirmed and agreed
on                                                      December 2011
for an on behalf of










/s/ John C. Wobensmith                                      
Genco Shipping & Trading Limited
(as Borrower)


 


 


 


 


/s/ John. C. Wobensmith                                    
Genco Lorraine Limited
Genco Pyrenees Limited
Genco Loire Limited
Genco Bourgogne Limited
Genco Picardy Limited
Genco Aquitaine Limited
Genco Normandy Limited
Genco Auvergne Limited
Genco Provence Limited
Genco Ardennes Limited
Genco Brittany Limited
Genco Languedoc Limited
Genco Rhone Limited
(as Collateral Owners and Guarantors)
 
 
 
 
5
 
 
 
 